Atkinson, J.
“The writ of ne exeat issues to restrain a person from leaving the jurisdiction of the State; and where the principal in a ne exeat bond appears and defends the suit against him for divorce and alimony, and is within the jurisdiction of the court when the final judgment is rendered against him, subject to the processes of the court, such writ becomes functus officio, and upon motion the court should declare the bond canceled and the sureties therein discharged.” May v. May, 146 Ga. 521 (91 S. E. 687); Lomax v. Lomax, 176 Ga. 605.

Judgment affirmed.


All the Justices concur.

W. H. Harris and George B. Culpepper Jr., for plaintiff.
F. Holmes J ohnson, for defendant.